       Case 1:19-cv-01148-RB-CG Document 59 Filed 02/23/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

JANE DOE,

             Plaintiff,

v.                                                          No. CV 19-1148 RB/CG

BENNY CHEE, et al.,

             Defendants.


     ORDER SETTING TELEPHONIC PRE-SETTLEMENT STATUS CONFERENCE

       THIS MATTER is before the Court upon review of the record. IT IS HEREBY

ORDERED that a pre-settlement status conference will be held by telephone on May 5,

2021, at 2:00 p.m. Parties shall call Judge Garza’s AT&T Teleconference line at (877)

810-9415, follow the prompts, and enter the Access Code 7467959, to be connected to

the proceedings.

       IT IS SO ORDERED.


                                 THE HONORABLE CARMEN E. GARZA
                                 CHIEF UNITED STATES MAGISTRATE JUDGE
